Citation Nr: 0325840	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-16 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active naval service from October 1948 to 
October 1952, and active military service from April 1954 to 
February 1957.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In a written statement submitted in April 2003, a service 
representative, on the veteran's behalf, raised a nonspecific 
claim for compensation or pension.  This matter is referred 
to VA for appropriate action.


REMAND

The veteran claims that he is entitled to service connection 
for sleep apnea.  Additional development, including 
clarifying representation, curing a procedural defect and 
obtaining service and medical information, is necessary 
before the Board can decide this claim.  

First, it is unclear from the record which service 
organization the veteran has chosen as representation in his 
appeal.  In September 1986, the veteran designated Veterans 
of Foreign Wars (VFW) as his representative.  In April 2003, 
however, the veteran designated Marine Corps League (MCL) as 
his representative.  According to a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) dated April 2003 and marked in red magic 
marker, the latter representation was revoked in July 2003, 
after the veteran's appeal was certified to the Board.  The 
circumstances surrounding that revocation are unknown.  

Under 38 C.F.R. § 20.607 (2002), an appellant may revoke a 
representative's authority to act on his behalf at any time.  
To do so, the appellant must provide the agency of original 
jurisdiction, or if the record has been certified to the 
Board for review, the Board, written notice of the 
revocation.  38 C.F.R. § 20.607 (2002).  In addition, a 
representative may withdraw his services after certification 
of an appeal if he provides good cause on motion.  Such a 
motion must be in writing and must include the name of the 
veteran, the name of the claimant or appellant if other than 
the veteran, the VA file number, and the reason why 
withdrawal should be permitted.  38 C.F.R. § 20.608(b)(2) 
(2002).  In this case there is no written document of record 
indicating whether the veteran revoked his representative's 
authority to act or whether the representative withdrew his 
representation.  On Remand, this matter should be clarified.  

Second, VA last considered the veteran's claim of entitlement 
to service connection for sleep apnea in a supplemental 
statement of the case issued in August 2000.  Thereafter, VA 
obtained and associated with the claims file evidence in 
support of a separate claim of entitlement to service 
connection for asbestosis.  Despite the fact that this 
evidence also referred to the veteran's sleep apnea, VA did 
not consider it in support of, or issue a supplemental 
statement of the case referring to, the veteran's claim of 
entitlement to service connection for sleep apnea.  See 38 
C.F.R. § 19.31(b)(1) (2002).  Such action should be taken on 
Remand.

Third, the veteran claims that his sleep apnea first 
manifested during his second period of active service, from 
April 1954 to February 1957, when he was in the United States 
Army.  During a hearing held at the RO before a hearing 
officer in August 2000, the veteran asserted that he received 
a general discharge from this period of service based on 
medical reasons, specifically, his sleep disorder.  Tr. at 2.  
At present, there is no evidence of record to support this 
assertion; however, there are outstanding records that might 
shed light on this matter.  For instance, in a VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
dated June 2002, the veteran's representative inquired as to 
the reason for which VA had not obtained the veteran's 
personnel records from the United States Army.  He pointed 
out that the veteran's DD Form 214 clearly showed that the 
veteran was discharged from his second period of active 
service due to "unsuitability," and indicated that this 
reason could actually mean unsuitability due to medical 
problems.  He argued that only the service personnel records 
from the United States Army could clarify this issue.      

In addition, the veteran's service medical records from his 
second period of active service are unavailable as they were 
destroyed in a fire that occurred at the National Personnel 
Records Center.  Inasmuch as the veteran was not at fault for 
the loss of these records, VA is under heightened obligation 
to assist the veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Based 
on the foregoing, VA should endeavor to obtain records of the 
veteran's in-service treatment at the 24th Division Hospital 
in Pusan, Korea, from December 1954 to January 1955, from 
September 1955 to October 1955, and from November 1955 to 
December 1966, and the 8th Evacuation Hospital from October 
1955 to November 1955.  The veteran provided VA this 
information in August 1999, but after VA learned that the 
veteran's service medical records had been destroyed in a 
fire, they did not attempt to obtain these records directly 
from the facilities noted.  VA should also endeavor to obtain 
records from Dr. Beggs, who allegedly treated the veteran for 
sleep apnea in approximately 1965.  See Tr. at 7, 14.

Fourth, if VA is able to obtain information showing that the 
veteran was discharged from his second period of active 
service due to a sleep disorder, there would not be 
sufficient medical evidence of record to decide equitably the 
veteran's claim.  Rather, it would be necessary for VA to 
afford the veteran a VA examination, during which an examiner 
could address whether the veteran's sleep apnea is related to 
his second period of active service, specifically, to the 
sleep disorder for which he was discharged. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

This case is REMANDED for the following development:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See March 2003 letter to 
appellant.

2.  VA should request from the National 
Personnel Records Center, or any other 
appropriate federal agency, the veteran's 
service personnel records and/or any 
records associated with discharge from his 
second period of service in an attempt to 
verify that he was discharged from his 
second period of service for a sleep 
disorder. 

NPRC should also search for the veteran's 
actual clinical records, inpatient and 
outpatient records, from the 24th 
Division Hospital in Pusan, Korea (dated 
from December 1954 to January 1955, from 
September 1955 to October 1955, and from 
November 1955 to December 1966), and the 
8th Evacuation Hospital (dated from 
October 1955 to November 1955).  If any 
records are unavailable, VA should 
document this fact in the record.  


3.  VA should contact the veteran for the 
following purposes: (a) to clarify 
whether he wishes to revoke MCL's 
representation or whether his 
representative wishes to withdraw his 
representation; (b) to request the 
veteran and his representative to follow 
the proper procedures, set forth at 
38 C.F.R. §§ 20.607, 20.608, for revoking 
or withdrawing representation; and (c) to 
secure authorization for the release of 
all of his treatment records, including 
those from Dr. Beggs (dated in 
approximately 1965).  

4.  If the veteran provides the 
appropriate release, request his records 
for treatment in 1965 from Dr. Beggs.  
Any negative responses should be 
associated with the claims folder.  If 
the records are not received, inform the 
veteran of this fact, and give him an 
opportunity to submit the records.

5.  If, and only if, pursuant to the 
aforementioned instructions, VA obtains 
evidence showing that the veteran was 
discharged from his second period of 
service for a sleep disorder, it should 
afford the veteran a VA examination.  The 
purpose of this examination is to 
determine whether the veteran's sleep 
apnea is related to that disorder or 
otherwise to his period of active 
service.  VA should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should opine whether it is 
at least as likely as not that that the 
veteran's sleep apnea is related to the 
veteran's period of active service.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.    

6.  Thereafter, VA should readjudicate 
the veteran's claim based on all of the 
evidence of record, including that which 
VA associated with the claims file 
subsequent to the August 2000 issuance of 
the supplemental statement of the case.  
If VA denies the benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case, which includes the 
provisions governing VA's duties to 
notify and assist, and an opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional service and 
medical information.  No inference should be drawn regarding 
the ultimate disposition of this appeal.  The veteran is free 
to submit any additional argument or evidence he wishes to 
have considered in connection with this appeal; however, he 
is not required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment. 


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




